     Case: 2:20-cr-00062-SDM Doc #: 28 Filed: 10/09/20 Page: 1 of 3 PAGEID #: 82




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,
v.                                                            Case No. 2:20-cr-62
                                                              JUDGE SARAH D. MORRISON

STEVEN G. ROSSER,
WHITNEY R. LANCASTER,

                       Defendants.


                                              ORDER

       This matter comes before the Court for consideration of the Joint Motion to Continue

Trial and Extend Time to File (ECF No. 27) with respect to the final pre-trial currently scheduled

for November 2, 2020 and the jury trial currently scheduled for November 9, 2020. In this

motion, Defendant seeks a continuance based upon needing more time to continue diligently

reviewing the voluminous discovery materials and prepare for additional discovery being

produced in the near future from the government, specifically anticipated supplemental discovery

including a report generated by the FBI based off GPS information from cellular devices, as well

as additional witness statements. Defense counsel therefore need additional time to review these

materials, determine whether pre-trial motions are merited, and to conduct any necessary follow-

up defense investigation based on that review. The Court finds the motion well taken and

concludes that the ends of justice served by granting the requested continuance outweigh the best

interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

       “The Speedy Trial Act of 1974 provides, inter alia, that in ‘any case in which a plea of

not guilty is entered, the trial . . . shall commence within seventy days' after the arraignment, 18

                                                  1
    Case: 2:20-cr-00062-SDM Doc #: 28 Filed: 10/09/20 Page: 2 of 3 PAGEID #: 83




U.S.C. § 3161(c)(l), but lists a number of exclusions from the 70-day period . . . .” U S. v.

Tinklenberg, 563 U.S. 647, syllabus (2011). A court may set a trial date outside the Speedy Trial

Act's 70-day rule “if the judge grant[s] such continuance on the basis of h[er] findings that the

ends of justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). When granting such a continuance, a

court may consider a number of factors including whether failure to grant a continuance would

“result in a miscarriage of justice” or whether the “failure to grant such a continuance in a case

which, taken as a whole, is not so unusual or so complex as to fall within clause (ii), would deny

counsel for the defendant or the attorney for the Government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence. . . .” 18 U.S.C. §

3161(h)(7)(B)(i) and (iv).

       Defendant’s counsel seeks a continuance based on needing more time to complete a

review of the supplemental discovery materials in this case prior to being able to determine the

applicability of any appropriate legal motions or be effectively prepared for trial. Additionally,

defense needs more time for investigation and preparation for trial. The Government does not

oppose the continuance. Therefore, the Court will set a trial date outside the Speedy Trial Act's

70-day rule, because “the ends of justice served by [taking such action] outweigh the best interest

of the public and the defendant[s] in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

       Consequently, the Court sets forth the following findings:

               (1) The Court is available to try this case on November 9, 2020,
               beginning at 9:00 a.m.
               (2) Defendant seeks a continuance based upon needing more time
               to continue diligently reviewing the voluminous discovery
               materials and prepare for additional discovery being produced in
               the near future from the government, specifically anticipated
               supplemental discovery including a report generated by the FBI
               based off GPS information from cellular devices, as well as

                                                  2
    Case: 2:20-cr-00062-SDM Doc #: 28 Filed: 10/09/20 Page: 3 of 3 PAGEID #: 84




              additional witness statements. Defense counsel therefore need
              additional time to review these materials, determine whether pre-
              trial motions are merited, and to conduct any necessary follow-up
              defense investigation based on that review.
              (3) The failure to grant the requested continuance would likely
              result in a miscarriage of justice in this case. 18 U.S.C. §
              3161(h)(7)(B)(i).
              (4) The failure to grant the requested continuance would deny the
              parties reasonable time necessary for effective preparations, taking
              into account the exercise of due diligence, as well as deny the
              defendant continuity of counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).
              (5) The delay occasioned by the continuance is properly excluded
              from the time limits of the Speedy Trial Act.

       Given the enumerated findings, the Court GRANTS the Joint Motion to Continue Trial

and Motions Deadline. The Court hereby establishes the following trial schedule:

       All Pretrial Motions, including motions in limine, shall be filed on or before
       February 3, 2021. Motions may not exceed ten (10) pages.
       Joint Jury Instructions, with objections, the grounds therefore and alternative
       language clearly marked, shall be filed on or before February 17, 2021. A copy
       shall also be e-mailed to Amy_Vogel@ohsd.uscourts.gov in Word format with all
       counsel copied on the e-mail.
       Responses to all Pretrial Motions shall be filed on or before February 10, 2021.
       Responses are limited to ten (10) pages.
       No reply memoranda are permitted without leave of court.
       Final Pretrial Conference is rescheduled for March 1, 2021 at 2:00 p.m.
       Jury Trial is rescheduled for March 8, 2021 at 9:00 a.m. in Courtroom #132.



       IT IS SO ORDERED.
                                                    /s/ Sarah D. Morrison
                                                    SARAH D. MORRISON
                                                    UNITED STATES DISTRICT JUDGE




                                               3
